In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00043-CR



                                TRAVIS JERNIGAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                             On Appeal from the 76th District Court
                                    Morris County, Texas
                                  Trial Court No. 11,694CR




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                            Memorandum Opinion by Justice Carter




____________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                               MEMORANDUM OPINION

       Pursuant to a plea agreement, Travis Jernigan pled guilty to stalking; he was found guilty

and sentenced to ten years’ imprisonment and assessed a fine, restitution, and court costs; his

sentence was suspended; and he was placed on ten years’ community supervision. About two

years later, the State filed a motion to revoke his community supervision, which was dismissed

after Jernigan came back into compliance with the conditions of his community supervision.

Subsequently, the State filed a second motion to revoke his community supervision. Jernigan

pled not true to the State’s allegations, and after evidence was admitted in support of the

allegations, the trial court found the allegations true, sentenced Jernigan to ten years’

imprisonment, and assessed him the original fine and court costs. Jernigan appeals the judgment

revoking his community supervision.

       Jernigan’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the trial court proceedings, and

stated that counsel found no meritorious issues to raise on appeal. Meeting the requirements of

Anders v. California, counsel has provided a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. Anders v. California, 386 U.S. 738, 743–44

(1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding);

Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d

807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

       Jernigan’s counsel filed a motion with this Court seeking to withdraw as counsel in this

appeal and provided Jernigan with a copy of the brief and the motion to withdraw. His counsel

                                                2
also informed Jernigan of his rights to review the record and to file a pro se response and

provided Jernigan with a pro se motion for access to the appellate record. By letter dated

January 4, 2022, we notified Jernigan that his pro se response was due on February 3, 2022. By

letter dated February 18, 2022, we notified Jernigan that the case would be submitted on briefs

on March 11, 2022. We did not received a pro se response from Jernigan.

         We have reviewed the entire appellate record and have independently determined that no

reversible error exists. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

We affirm the judgment of the trial court.1




                                                                Jack Carter
                                                                Justice

Date Submitted:            March 11, 2022
Date Decided:              April 6, 2022

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute
counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court of
Criminal Appeals, appellant must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from
either the date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court,
see TEX. R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP.
P. 68.3, and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see
TEX. R. APP. P. 68.4.
                                                          3